                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

MATTHEW CURTIS MCNATT,          )
                                )
          Plaintiff,            )
                                )
      v.                        )                           CV 119-139
                                )
MAJOR JOHN H. BUSH; CAPTAIN     )
CASSANDRA HAYNES; MAJOR CHESTER )
V. HUFFMAN; SERGEANT WILLIAMS;  )
BURKE COUNTY SHERIFF’S          )
DEPARTMENT; and JAIL            )
ADMINISTRATORS,                 )
                                )
          Defendants.           )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, a pretrial detainee at Laurens County Jail in Dublin, Georgia, brought the

above-captioned case pursuant to 42 U.S.C. § 1983, concerning events allegedly occurring at

Burke County Jail (“BCJ”) in Waynesboro, Georgia. Because he is proceeding in forma

pauperis (“IFP”), Plaintiff’s complaint must be screened to protect potential defendants. Phillips

v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald, 165 F. App’x 733, 736

(11th Cir. 2006) (per curiam).

I.     SCREENING OF THE COMPLAINT

       A.      BACKGROUND

       Plaintiff names as Defendants: (1) Major John H. Bush; (2) Captain Cassandra Haynes;

(3) Major Chester V. Huffman; (4) Sergeant Williams; (5) Burke County Sheriff’s Department;
and (6) Jail Administrators. (Doc. no. 1, pp. 1-2.) Taking all of Plaintiff’s factual allegations as

true, as the Court must for purposes of the present screening, the facts are as follows.

        On an unknown date, whiled detained at BCJ, an officer called for Plaintiff, and Plaintiff

went to the front of BCJ to talk with that officer. (Doc. no 1-3, p. 1.) Plaintiff believed he was

being called because his attorney came to talk about Plaintiff’s court appearance the following

day.   (Id.)   However, Plaintiff was being transferred to Jefferson County Jail (“JCJ”) in

Louisville, Georgia. (Id.) Plaintiff did not learn he was being transferred until after being

escorted to the front of BCJ and talking with the shift sergeant. (Id.) Officers then placed

Plaintiff in a holding cell. (Id.)

        Plaintiff begged the shift sergeant to return to his cell and get his stuff, which included

legal mail, personal items, money, and other confidential information. (Id.) These materials

were important to Plaintiff because it included information about Plaintiff working with the

government on drug deals and figuring out who were gang members. (Id.) However, the shift

sergeant refused to allow Plaintiff to return to his cell, and Plaintiff was transferred to JCJ. (Id.)

        A couple of days after being transferred to JCJ, Plaintiff’s cousin called Plaintiff and told

him another detainee found Plaintiff’s letters to the government and his personal belongings,

such as his bank account pin number and $170. (Id.) This inmate told Plaintiff’s cousin he let

everyone at BCJ know about Plaintiff’s involvement with the government. (Id.) Gang members

thanked the inmate who stole Plaintiff’s belonging, stating they would kill Plaintiff. (Id.)

Plaintiff alleges this should not have happened and is exactly why he asked the shift sergeant to

return to his cell. (Id.)


                                                   2
        Around a month after the call from his cousin, Brad Mitchell went to Plaintiff’s mother’s

home and told her he was just released from BCJ. (Id. at 1-2.) Mr. Mitchell went on to say

someone named Dale Sherman had Plaintiff’s pin number and showed everybody the messages

Plaintiff was relaying to the government, his lawyer, and the probation office. (Id. at 2.) Mr.

Mitchell also stated Mr. Sherman and other detainees wanted to kill Plaintiff. (Id.) Plaintiff

alleges BCJ’s handling of his materials was improper and violated his Fourth and Fourteenth

Amendment rights and article seven of the universal declaration of human rights. (Id.) By not

handling his materials properly, BCJ has placed Plaintiff and his family in danger. (Id.)

        Plaintiff’s mother spoke with Captain Haynes, Major Bush, Major Huffman, and others.

(Id.) Plaintiff alleges they mailed $170 by way of check, but Plaintiff has not received it. (Id.)

While talking to Plaintiff’s mother over the phone, Major Bush laughed at her, and Major

Huffman stated he could not help. (Id.) Plaintiff’s only alleged injuries are mental stress. (Doc.

no. 1, p. 5.) For relief, Plaintiff requests $300,000 to move his family, placement in witness

protection, his name changed, and Burke County Sheriff’s Department to pay for his court costs.

(Id.)

        B.     DISCUSSION

               1.     Legal Standard for Screening

        The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by
                                              3
the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (citing Mitchell v. Farcass,

112 F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, this liberal

construction does not mean that the court has a duty to re-write the complaint. Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).
                                             4
               2.     Plaintiff Fails to State a Claim Against Burke County Sherriff’s
                      Department

       Burke County Sherriff’s Department is not a proper party because sheriff’s departments

are not legal entities capable of being sued. See Herrington v. Effingham Cty. Sheriff’s

Office, CV 411-099, 2011 WL 2550464, at *1 (S.D. Ga. April 21, 2011) (citing Dean v.

Barber, 951 F.2d 1210, 1214 (11th Cir.1992)) (“However, [Plaintiff] cannot sue the sheriff's

department because it is not capable of being sued.”); Smith v. Dekalb Cty. Sheriff’s Office,

Civil Action No. 1:09-CV-2820-TWT, 2010 WL 308984, at *2 (N.D. Ga. Jan. 22, 2010)

(same). Further, appropriate parties for suit under § 1983 include “persons” who participated

in the alleged violation. See 42 U.S.C. § 1983 (subjecting only “persons” to liability); Ga.

Insurers Insolvency Pool v. Elbert Cty., 368 S.E.2d 500, 502 (Ga. 1988) (limiting § 1983

liability to “(1) natural persons; (2) an artificial person (a corporation); and (3) such quasi-

artificial persons as the law recognizes as being capable to sue”) (quotations omitted).

               3.     Plaintiff fails to State a Claim Against Major Bush, Major Haynes,
                      Major Huffman, Sergeant Williams, and Jail Administrators

       The Eleventh Circuit has held that a district court properly dismisses a defendant where a

plaintiff fails to state any allegations that associate the defendant with the purported

constitutional violation. Douglas v. Yates, 535 F.3d 1316, 1321-22 (11th Cir. 2008) (“While we

do not require technical niceties in pleading, we must demand that the complaint state with some

minimal particularity how overt acts of the defendant caused a legal wrong.”). As to Defendant

Jail Administrators, Plaintiff fails to describe who these individuals are or how they are

connected to any constitutional violation. In fact, Plaintiff only includes them as a part of the

caption.
                                                5
       Also, Plaintiff fails to allege any connection between Major Bush, Major Haynes, Major

Huffman, and Sergeant Williams and any purported constitutional violations. (Doc. no. 1.) At

most, Plaintiff alleges Major Bush, Major Haynes, Major Huffman, and Sergeant Williams did

not help retrieve Plaintiff’s belonging when his mother called a month after Plaintiff was

transferred to JCJ. (Doc. no. 1-3, pp. 1-2.) Plaintiff does not allege any involvement of these

Defendants in the decision to transfer Plaintiff without allowing him to gather his belongings.

Therefore, Plaintiff fails to state a claim against Major Bush, Major Haynes, Major Huffman,

Sergeant Williams, and Jail Administrators.

               4.      Plaintiff Fails to State a Valid Claim against any Defendant for the
                       Loss of His Personal Property

        Plaintiff alleges his property was searched and personal papers with sensitive

information was lost. (Doc. no. 1-3, pp. 1-2.) First, as stated in § I.B.3, supra, Plaintiff fails to

connect any Defendant to the loss of his property, and therefore, fails to state a claim against

any Defendant. Second, the Fourteenth Amendment does not protect against all deprivations

of property, only against deprivations that occur “without due process of law.” Parratt v.

Taylor, 451 U.S. 527, 537 (1981), overruled on other grounds, Daniels v. Williams, 474 U.S.

327, 330-31 (1986). Georgia has created a civil cause of action for the wrongful deprivation

of personal property. O.C.G.A. § 51-10-1. This statutory provision covers the unauthorized

deprivation of an inmate’s property by prison officials. Grant v. Newsome, 411 S.E.2d 796,

799 (Ga. App. 1991). The statutory cause of action constitutes an adequate post-deprivation

remedy under Parratt. See Byrd v. Stewart, 811 F.2d 554, 555 n.1 (11th Cir. 1987). Thus,



                                                 6
Plaintiff has an adequate remedy at State law, and he fails to state a valid § 1983 claim

against any Defendant for the loss of any personal property.

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s

complaint be DISMISSED for failure to state a claim upon which relief may be granted and

this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 5th day of November, 2019, at Augusta,

Georgia.




                                              7
